Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 1 of 15




                                                              DATE FILED: July 21, 2020 12:32 PM
 DISTRICT COURT, COUNTY OF LARIMER, COLORADO    FILING ID: 2598B23C98817
 Court Address:   201 LaPorte Avenue, Suite 100 CASE NUMBER: 2020CV30484
                  Ft. Collins, Colorado 80521
                  (970) 494-3500

 Plaintiff:        PLATTE RIVER POWER AUTHORITY, a
                   Colorado not-for-profit utility,
 v.
 Defendant:        GALLAGHER BENEFIT SERVICES, INC, a                   ▲COURT USE ONLY▲
                   Delaware corporation; LYNN BROWNLEE, an
                   individual; SHAWN ADKINS, an individual; and
                   LISA RAMIREZ, an individual.

 Attorneys for Plaintiff Platte River Power Authority:                 Case No.:

 John H. Bernstein, #17358                                             Division:
 Reid A. Page, #37722
 Elizabeth J. Field, #52696
 KUTAK ROCK LLP
 1801 California Street, Suite 3000
 Denver, CO 80202
 Telephone: 303-297-2400
 Facsimile: 303-292-7799
 Email: john.bernstein@kutakrock.com
          reid.page@kutakrock.com
          elizabeth.field@kutakrock.com

                              COMPLAINT AND JURY DEMAND


        Plaintiff Platte River Power Authority (“Platte River”), by and through its undersigned
counsel, for its Complaint and Jury Demand against Defendants Gallagher Benefit Services, Inc.
(“Gallagher”), Lynn Brownlee (“Brownlee”), Shawn Adkins (“Adkins”), and Lisa Ramirez
(“Ramirez,” and collectively with Gallagher, Brownlee, and Adkins, “Defendants”) states and
alleges as follows:

                                       INTRODUCTION

        This action arises out Defendants’ failure to competently advise Platte River and procure
an insurance policy that adequately protected Platte River against high-cost claims. Platte River
is a publicly owned utility that hired Gallagher based on Gallagher’s purported expertise in group
health insurance policies to procure a group health insurance policy that Platte River could provide
to its employees. Pursuant to a consulting agreement dated January 1, 2013 between Platte River

                                                 1
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 2 of 15




and Gallagher, Gallagher agreed to, among other things, continually review Platte River’s ongoing
needs and objectives for its benefit plans and advise on and procure insurance policies—including
health insurance policies—that fit those needs. Platte River reasonably relied on Defendants to
advise and warn it regarding potential risk and benefits to various policy structures and possible
claims. However, before 2017, Defendants failed to warn and advise Platte River regarding the
impact of an individual high-cost, long-term claimant. In 2017, a Platte River employee’s child
was born with significant, long-term medical issues, resulting in the child’s family submitting
major claims against Platte River’s insurance plan in 2017, 2018, and 2019.
        As a direct result of Defendants’ failure to advise Platte River regarding the possibility of
and risk related to an individual high-cost, long-term claim before the birth of the employee’s
child, Platte River was unable to obtain favorable insurance policies at renewal for years 2018 and
2019, and Platte River was consequently forced to pay avoidable amounts of up to $1,000,000 in
2018 and up to $2,000,000 in 2019. After having been forced to accept unsatisfactory renewal
policies for two years in a row, Platte River began discussions in 2019 with other insurance brokers
that could replace Gallagher and better protect Platte River’s interests going forward. Through
these discussions, Platte River discovered that, in the pre-2017 timeframe (before the birth of the
employee’s child) there were insurance structures and policy terms that were common and standard
in the industry for employers such as Platte River and that would have greatly reduced Platte
River’s exposure and damages resulting from the high-cost claimant. Gallagher failed to warn or
advise Platte River regarding these protections and failed to procure policies which provided these
protections to Platte River. As a result, Platte River brings this action to recover its avoidable
damages caused by Defendants’ misconduct.

                                             PARTIES

       1.      Plaintiff Platte River is a Colorado not-for-profit utility with its principal place of
business at 2000 E. Horsetooth Rd., Fort Collins, Colorado 80525.

       2.     Defendant Gallagher is a Delaware corporation with its principal place of business
at 2850 Golf Road, Rolling Meadows, Illinois 60008.

        3.      Defendant Lynn Brownlee is an individual who, upon information and belief,
resides in or near Denver, Colorado.

        4.     Defendant Shawn Adkins is an individual who, upon information and belief, resides
in or near Denver, Colorado.

        5.     Defendant Lisa Ramirez is an individual who, upon information and belief, resides
in or near Denver, Colorado.

                                 JURISDICTION AND VENUE

       6.    Jurisdiction is proper in this Court under Colorado Revised Statute § 13-1-124
because Defendants have (i) transacted business within Colorado, (ii) committed tortious acts


                                                  2
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 3 of 15




within Colorado, and (iii) contracted to insure a person, property, or risk residing or located within
Colorado.

        7.      Venue is proper in this Court under C.R.C.P. 98(c) because the agreement that is
the subject of this action contains a venue provision specifying that any proceeding arising out of
the agreement shall be brought in this Court: “This Agreement shall be governed by the laws of
the State of Colorado, and venue shall be in the County of Larimer, State of Colorado.” Further,
the agreement was a contract for services that were to be performed in Larimer County and the
tortious acts were committed in Larimer County.

                                       GENERAL ALLEGATIONS

       8.     Platte River is a not-for-profit utility that generates and delivers safe, reliable,
environmentally responsible and financially sustainable energy and services to its owner
communities of Estes Park, Fort Collins, Longmont, and Loveland.

        9.     Platte River currently has approximately 260 employees and is required to provide
health insurance for its employees.

A.       Insurance Policies Generally Available to Employers such as Platte River
       10.    There are various types of plans that employers such as Platte River can procure to
provide group health insurance for their employees, including fully insured plans and self-insured
plans.

        11.     A fully insured plan is a structure where, generally, an employer pays an insurance
carrier a certain agreed-upon amount called a premium each year1 and the insurance carrier pays
the health care costs of the company’s employees and their dependents during that year in
accordance with their coverage policy. In this type of plan, the insurance company carries the risk
that an employee or dependent will need significant medical care, and, in exchange, the employer
pays generally higher premiums.

        12.    A self-insured plan, on the other hand, is generally where an employer, itself, agrees
to pay the health care costs of its employees and their dependents. In this structure, the employer
does not pay any premiums to an insurance carrier, but the employer carries the risk that an
employee or dependent will have large health care needs.

        13.     To limit the risk of expensive health care costs, an employer that is self-insured
often procures insurance coverage for claims that exceed a certain agreed-upon amount. This type
of additional insurance coverage is called a stop loss insurance plan.

       14.     Stop loss insurance plans can be structured in various ways. One type of stop loss
coverage, called specific stop loss, protects against large costs incurred by any single individual.
For example, a self-insured company could agree to cover all costs for each individual up to

1
 Premiums can also be paid in part by a company’s employees. For the sake of simplicity, this analysis omits that
aspect of insurance coverage.

                                                        3
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 4 of 15




$100,000 and then rely on a specific stop loss insurance plan to cover any amounts above
$100,000. In this example, if a single employee incurred medical costs in the amount of $120,000
in a given year, the company would pay $100,000 and the insurance carrier would pay $20,000.

        15.     Stop loss insurance plans can also be structured to protect against the combined
costs of all individuals in the group plan. This type of stop loss coverage is called an aggregate
stop loss plan. In an aggregate stop loss plan, a self-insured company agrees to pay a certain total
amount for health care costs across its entire plan. Then, if the total combined medical costs of all
individuals in the group plan exceed that amount, the insurance company will pay the costs above
that threshold.

         16.    Insurance companies that offer stop loss policies also use something called a laser.
A laser is the practice of applying a higher specific deductible to an individual with a known
condition. For example—where a self-insured company agrees to cover all costs for each
individual up to $100,000 and relies on an insurance company to cover all amounts over
$100,000—if an employee of the company is diagnosed with cancer, the insurance company could
apply a laser of, say, $500,000 to that employee at renewal. This means that, in the following year,
if the cancer patient incurs $650,000 in medical costs, the company will pay $500,000 toward those
costs and the insurance company will pay the remaining $150,000. For the remaining non-lasered
employees, the insurance company will still pay any amounts incurred over the original company
deductible of $100,000.

        17.     Insurance companies justify applying lasers to high-cost individuals by claiming
that, without lasers, the employer’s deductible for each individual and employee premiums would
significantly increase to account for the high-cost individual.

        18.     Self-insured companies can protect against lasers by adding certain provisions to
their stop-loss policies before a medical event occurs or worsens. These types of protective
provisions may include the following: (i) the insurance company agreeing to not add any new
lasers at renewal; (ii) the insurance company agreeing to a rate cap at renewal, which, for example,
prevents an insurance company from increasing its rates by more than, say, forty percent at
renewal; and (iii) the insurance company agreeing to a so-called laser lock, where the insurance
company is allowed to apply a laser to a high-cost individual, but the insurance company agrees
not to increase the amount of the laser at the subsequent renewal.

        19.    Due to the complexity of procuring appropriate insurance coverage and based on
Gallagher’s purported expertise in advising employers on such topics, in 2013, Platte River entered
into an Employee Benefits Consulting Services Agreement with Gallagher, Contract Number
HQ12-1685, dated January 1, 2013 (the “Consulting Agreement”), whereby Platte River hired
Gallagher to procure and maintain insurance policies—including health insurance—to protect
Platte River against hazards and risk of loss. A copy of the Consulting Agreement, excluding
certain endorsements, amendments, coverage acknowledgement and privacy policy disclosure, is
attached hereto as Exhibit A.




                                                 4
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 5 of 15




B.       Gallagher’s Obligation to Procure Health Insurance Coverage for Platte River’s
         Custom Needs and Objectives

       20.     In the Consulting Agreement, Gallagher agreed to advise Platte River, beginning
January 1, 2013, “in developing strategies to provide comprehensive employee benefits at
reasonable costs,” which “includes continual review of the organizational needs and objectives for
the benefit plan design, assisting in plan management, plan budgeting, plan implementation,
research and technical services, renewals and marketing, and assistance with plan compliance.”
Consulting Agreement, Exhibit A, Scope of Services, Section 5.

        21.    Specifically, with regard to Platte River’s self-funded medical health plans,
Gallagher agreed to “[a]dvise on current plan design and recommend plan changes appropriate to
Platte River Power Authority”; “[p]rovide general guidance on trends in benefits and eligibility
requirements regionally and nationally”; “[r]ecommend plan changes based on these trends”;
“[a]dvise and consult on methods for improving cost containment and claims administration”; and,
“[w]here applicable, provide cost analysis of possible impact on plan.” Consulting Agreement,
Exhibit A, Scope of Services, Section 5.1.

        22.     Gallagher warranted and represented that it “has the requisite authority, capacity,
experience, and expertise to perform the Services in compliance with the provisions of this
Agreement and all applicable laws and agrees to perform the Services on the terms and conditions
set forth herein.” Consulting Agreement, Section 1.

        23.     In consideration for its services under the Consulting Agreement, Platte River paid
Gallagher $52,000 in 2013; $52,000 in 2014; $52,000 in 2015; $57,000 in 2016; $58,800 in 2017;
$60,500 in 2018; and $62,300 in 2019. Further, in 2015, Gallagher charged Platte River an
additional $7,500 to perform services—such as soliciting bids from 8 to 10 prominent stop loss
carriers, determining the cost effectiveness of the bids, and reviewing the potential cost savings
available to Platte River based on those bids—that it had already agreed to perform under the
Consulting Agreement.

        24.     From 2013 until 2016, pursuant to its obligations to Platte River, Gallagher agreed
to advise Platte River with respect to self-insured plans, with stop loss coverage provided through
an insurance carrier.

        25.    Further, Gallagher was aware between 2013 and 2016 of the possibilities that lasers
could be applied to high cost individuals. However, at no time before 2017 did Gallagher warn or
advise Platte River with respect to the adverse consequences of an individual large and continuing
claim, potential lasers on such a claim, and the impacts that such a claim and/or lasers would have
on Platte River’s future insurability.




                                                5
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 6 of 15




C.       Defendants’ Failure to Warn and Advise in the Fall of 2016 and Failure to Procure a
         2017 Stop Loss Insurance Plan That Adequately Protected Against Potential Large
         Claims

        26.     Despite agreeing, among other things, to continually review Platte River’s
organizational needs and objectives for the benefit plan design, Defendants failed to adequately
protect Platte River from the possibility of a large individual claim before implementing the 2017
Stop Loss Plan, as defined below, (the “Pre-2017 Time”).

        27.    In the Pre-2017 Time, Defendants failed to advise Platte River about the possibility
of lasers on continuing, large claims; alternatives to lasers for such a claim; or other available
products that would mitigate significant loss resulting from a large claim, despite agreeing, among
other things, to advise and consult on methods for improving cost containment and claims
administration.

       28.      In the Pre-2017 Time, Defendants failed to discuss with Platte River the financial
impact of a laser on a continuing, large claim and the long-term effects of a large claim on Platte
River’s ability to renew and procure stop loss insurance, despite agreeing, among other things, to
provide cost analyses of possible claim impacts on plans.

        29.     In the Pre-2017 Time—and throughout the entirety of Gallagher’s relationship with
Platte River— Defendants failed to discuss with Platte River how a large, multi-year claim could
be potentially catastrophic to a self-insured company like Platte River, yet Gallagher had agreed,
among other things, to advise on current plan design and recommend plan changes appropriate to
Platte River.

         30.      In the Pre-2017 Time, Defendants failed to provide alternative policies to Platte
River that would have protected Platte River against the large claim and resulting lasers, including
failing to provide policies with provisions such as for (i) no new laser at renewal, (ii) renewal rate
cap, (iii) laser lock, and (iv) aggregate stop loss coverage, which were available and customary for
firms providing services similar to those Gallagher provided to clients such as Platte River. This
is a glaring failure of Gallagher’s obligation to advise Platte River on trends in benefits and
eligibility requirements regionally and nationally.

        31.    As a result of Defendants’ failures in the Pre-2017 Time, Platte River (i) was not
adequately protected against the Employee’s, as defined below, large individual claim; (ii) was
unable to avoid the application of a laser to the Employee after the Employee’s child was born
with significant health issues; (iii) incurred avoidable costs in 2017 and the following years; and
(iv) had extremely limited and expensive options for procuring stop loss policies in 2018 and 2019.

D.       The Inadequate 2017 Stop Loss Plan

       32.    In the fall of 2016, Gallagher, through Ramirez who, upon information and belief,
was a Client Consultant at Gallagher and Adkins who, upon information and belief, was a Senior
Employee Benefits Consultant, procured for the benefit of Platte River a stop loss insurance plan


                                                  6
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 7 of 15




through Aetna Life Insurance Company (“Aetna”) effective January 1, 2017 (the “2017 Stop Loss
Plan”).

      33.    The 2017 Stop Loss Plan provided that Platte River would pay claims up to the
amount of $175,000 for each individual claimant (the self-insured deductible) and that Aetna
would pay any amounts over $175,000 for that claimant.

       34.    The 2017 Stop Loss Plan did not include a renewal rate cap, a laser lock provision,
any aggregate stop loss coverage amounts, or a provision prohibiting new lasers at renewal.

        35.    Gallagher, Ramirez, and Adkins advised and recommended that Platte River agree
to the 2017 Stop Loss Plan.

       36.     Relying on Gallagher, Ramirez, and Adkins’ advice and recommendation, Platte
River agreed to the 2017 Stop Loss Plan.

E.       Platte River’s Large Claim
        37.     In February 2017, a Platte River employee’s (the “Employee”) child was born with
significant, long-term medical issues that required substantial medical attention.

        38.    The Employee’s claim quickly exceeded $175,000, the amount of Platte River’s
self-insured deductible.

        39.    As 2017 progressed and the Employee’s claim continued to grow with no end in
sight, Gallagher acknowledged to Platte River that the Employee’s claim could cause difficulties
for renewal in 2018.

        40.    Later in the year, Gallagher, through Ramirez (who was a Client Consultant at
Gallagher), advised Platte River that Gallagher might not be able to procure a quote for a 2018
stop-loss insurance policy due to the Employee’s large claim.

       41.    In total, the Employee’s claimed amount for the year 2017 was $1,555,734, of
which Platte River paid $175,000.

F.       Defendants’ Last-Minute and Inadequate Procurement of the 2018 Stop Loss
         Insurance Plan

       42.     Under the Consulting Agreement, Gallagher agreed that “time is of the essence,”
and agreed to provide the following services in a timely manner:

                   5.2 Administrative/Other Support: Assist in developing long-term
                   benefit objectives and goals. Assist in the modification and pricing of any
                   current, or newly considered, benefit programs. Work collaboratively to
                   revise … the plan documents, including amendments and restatements….
                   Advise and consult on trends in benefit plans that are offered locally and
                   nationally, including information on plans that are not currently offered.…

                                                    7
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 8 of 15




                   Assist with the management of problem claims or appeals. Render opinions
                   and/or guidance on such claims and/or appeals. Review unusual claims
                   situations, such as appeals or subrogation which require special handling.
                   Consulting Agreement, Exhibit A, Scope of Services, Section 5.2.

                   5.3 Renewal and Contract Negotiations: Conduct an annual review and
                   negotiation of renewal rates for long term disability, life insurance,
                   employee assistance, stop loss insurance, and other plans. Advise when
                   competitive quotes should be solicited from other carriers. Consulting
                   Agreement, Exhibit A, Scope of Services, Section 5.3.

       43.     Despite Gallagher’s knowledge of the Employee’s large claim in 2017, it failed to
provide timely advice or recommendations to Platte River regarding procuring a stop loss plan for
2018.

        44.    Despite Gallagher’s knowledge that the large claim was likely to continue for many
years, Gallagher failed to discuss or secure additional protections for Platte River, including a laser
lock provision that would have guaranteed the insurer could not subsequently raise whatever laser
was applied to the Employee at the first renewal after the Employee’s child was born.

        45.     Upon information and belief, Gallagher failed to take necessary actions in the key
period from when it first knew of the large claim in early 2017 through the fall of 2017 to
adequately research and procure a policy for the upcoming year of 2018 that would adequately
protect Platte River against avoidable financial loss, including by failing to negotiate a laser lock
provision.

        46.     In fact, Gallagher failed to provide any written proposals to Platte River for a 2018
stop loss plan until December 19, 2017, and just a few days later, on December 22, 2017, Gallagher
acknowledged that Platte River had only one insurance policy option for the following year.

        47.    On December 19, 2017, Gallagher, through Ramirez, emailed Platte River a
finalized proposal from Aetna for a Stop Loss Insurance Plan effective January 1, 2018 (the “2018
Stop Loss Plan”).

      48.     The 2018 Stop Loss Plan included a one-million-dollar laser applied to the
Employee (the “2018 Laser”).

        49.    The 2018 Laser meant that Platte River would now be responsible for paying up to
$1 million—rather than the previous deductible of $175,000—for the Employee’s claims in 2018,
and that Aetna would pay only amounts for the Employee’s claims that exceeded $1 million.

        50.    In the same email on December 19, 2017, Gallagher, through Ramirez, advised
Platte River that “[w]e are still waiting to hear back from one or two more carriers, however the
news has not been good and all others have reviewed the data and either declined to quote or would
have needed a far more significant increase than what Aetna has offered.”


                                                   8
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 9 of 15




        51.    A few days later, on December 22, 2017, Gallagher, through Ramirez, advised
Platte River that “given the lack of competitive quotes on stop loss, we’ll need to proceed with
Aetna’s proposal,” which was the 2018 Stop Loss Plan containing the 2018 Laser of $1 million.

     52.     Gallagher, through Ramirez, also advised Platte River in the email sent on
December 22, 2017 that Platte River would need to sign and return the 2018 Stop Loss Plan before
December 31, 2017.

       53.     Gallagher’s delay in providing its stop loss policy recommendation to Platte River
in December 2017 caused Platte River to have only four full business days—over the holidays—
to confer and decide how to proceed regarding its health insurance coverage for 2018.

       54.    Ultimately, faced with no other feasible options, Platte River reluctantly agreed to
the 2018 Stop Loss Plan through Aetna that included the 2018 Laser of $1 million for the
Employee’s claims.

G.       Gallagher’s Failure to Advise in 2018 and Failure to Adequately Procure a 2019 Stop
         Loss Insurance Plan
       55.   Throughout 2018, the Employee’s claim continued to rapidly increase. By March
2018, the Employee’s claim was approximately $1,700,000.

        56.     In light of the large claim and after the rushed and disappointing renewal effort in
December 2017, Platte River reasonably expected that Gallagher would proactively propose
alternative policies and solutions throughout 2018 that would better protect Platte River in the
following year, 2019.

       57.     According to the Consulting Agreement, Gallagher had agreed to assist Platte River
“in developing strategies to provide comprehensive employee benefits at reasonable costs,” which
“includes continual review of the organizational needs and objectives for the benefit plan design,
… plan budgeting, … [and] renewals and marketing.” Consulting Agreement, Exhibit A, Scope
of Services, Section 5 (emphasis added).

       58.     However, by mid-year 2018, Gallagher had still not provided meaningful guidance
or suggestions for how Platte River should accommodate, plan, or otherwise deal with the large
claim. Nor had Gallagher provided any guidance or suggestions for how Platte River should
prepare to deal with large claims that might occur in the future.

       59.     By early July 2018, Platte River affirmatively reached out to Gallagher and
requested a renewal proposal for 2019.

      60.   Based on the information Gallagher then provided, Platte River prepared its own
mid-year summary of health insurance in preparation for acquiring a more favorable policy in
2019.

      61.     Platte River continued to reasonably expect high communication and guidance
from Gallagher as it planned for 2019, but Gallagher’s responses were lacking.
                                                 9
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 10 of 15




       62.    Based on Gallagher’s failure to provide its services to Platte River at the standard
to which it had agreed, Platte River began discussions about replacing Gallagher with another
insurance agency in the fall of 2018.

       63.     Platte River’s interest in replacing Gallagher was then strengthened when, after
having a full year to research the market, obtain quotes, and provide recommendations to Platte
River for its 2019 coverage, Gallagher, Brownlee, and Ramirez did not provide a full market
analysis and quotes to Platte River until very late in the year—December 20, 2018.

       64.     Gallagher’s—through Brownlee and Ramirez—delayed production of the
information that Platte River needed in order to decide on an insurance plan for the following year
was avoidable and forced Platte River to again confer and decide, in a matter of days during the
holidays, how to proceed regarding its health insurance coverage.

        65.    Further, Gallagher—through Brownlee and Ramirez—was able to procure quotes
from only two insurers, Aetna and Anthem Life Insurance Company (“Anthem”), and each quote
either declined coverage of the Employee or included a high laser for the Employee.

        66.    Platte River ultimately chose and agreed to the Stop Loss Policy through Anthem
effective January 1, 2019 (the “2019 Stop Loss Plan”).

      67.     The 2019 Stop Loss Plan included a two-million-dollar laser applied to the
Employee (the “2019 Laser”), which meant that Platte River would pay up to $2 million for the
Employee’s claims in 2019.

       68.     Gallagher’s failure to provide adequate protections in the Pre-2017 Time, and
subsequently to secure a laser lock, among other protections, in 2017 when it was researching and
procuring the 2018 Stop Loss Plan directly exposed Platte River to liability when the laser
increased from $1 million in 2018 to $2 million in 2019.

H.       Platte River’s Discovery of Gallagher’s Failures
       69.     In 2019, Platte River began actively researching and evaluating alternative
insurance advisory and consulting firms.

        70.    Platte River solicited and received benefits analysis proposals from and conducted
interviews with competing insurance advisory and consulting firms.

         71.     Through that process, in late April and May of 2019, Platte River learned for the
first time that Platte River’s stop loss insurance contracts did not include provisions for, without
limitation, (i) no new laser at renewal, (ii) renewal rate cap, (iii) laser lock and (iv) timely aggregate
stop loss coverage that capable insurance advisory and consulting firms would commonly discuss
and procure each of these kinds of provisions (which were customary and readily available) with
clients such as Platte River.

       72.   Late April and May of 2019 was the first time Platte River was aware that Gallagher
could have procured better health insurance policies for it in the Pre-2017 Time, before the
                                                   10
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 11 of 15




Employee’s child was born, and could have procured better renewal policies for it in 2017 and
2018, even after the Employee’s child was born.

        73.     Based on Gallagher’s warranty and representation regarding their experience and
expertise in procuring appropriate health insurance policies specific to Platte River’s needs, Platte
River was shocked and dismayed when it learned that alternate policies that would have saved
them significant costs were available in the marketplace.

                                FIRST CLAIM FOR RELIEF
                   (Breach of the Consulting Agreement, against Gallagher)

      74.     Platte River hereby incorporates the allegations of paragraphs 1 through 73 of the
Complaint as if fully repeated here.

        75.    The Consulting Agreement is a valid, binding, and enforceable agreement between
Platte River and Gallagher.

        76.    Under the Consulting Agreement, Gallagher agreed to “assist Platte River Power
Authority in developing strategies to provide comprehensive employee benefits at reasonable
costs,” which included “continual review of the organizational needs and objectives for the benefit
plan design, assisting in plan management, plan budgeting, plan implementation, research and
technical services, renewals and marketing, and assistance with plan compliance.” Consulting
Agreement, Exhibit A, Scope of Services, Section 5.

        77.    Gallagher also agreed to “[a]dvise on current plan design and recommend plan
changes appropriate to Platte River Power Authority. Provide general guidance on trends in
benefits and eligibility requirements regionally and nationally. Recommend plan changes based
on these trends. Advise and consult on methods for improving cost containment and claims
administration. Where applicable, provide cost analysis of possible impact on plan.” Consulting
Agreement, Exhibit A, Scope of Services, Section 5.1.

        78.    Gallagher also agreed to “[a]ssist in developing long-term benefit objectives and
goals. Assist in the modification and pricing of any current, or newly considered, benefit
programs. Work collaboratively to revise … the plan documents, including amendments and
restatements…. Advise and consult on trends in benefit plans that are offered locally and
nationally, including information on plans that are not currently offered.… Assist with the
management of problem claims or appeals. Render opinions and/or guidance on such claims
and/or appeals. Review unusual claims situations, such as appeals or subrogation which require
special handling.” Consulting Agreement, Exhibit A, Scope of Services, Section 5.2.

        79.     Gallagher also agreed to “[c]onduct an annual review and negotiation of renewal
rates for long term disability, life insurance, employee assistance, stop loss insurance, and other
plans. Advise when competitive quotes should be solicited from other carriers.” Consulting
Agreement, Exhibit A, Scope of Services, Section 5.3.



                                                 11
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 12 of 15




       80.     Platte River performed all conditions precedent to its rights to enforce the terms of
the Consulting Agreement.

        81.     Gallagher breached the Consulting Agreement, including without limitation, by
failing to adequately protect Platte River from the Employee’s large individual claim; failing to
advise Platte River about the possibility of lasers, the pros and cons of lasers, alternatives to lasers,
or other available products that would mitigate significant loss resulting from a large claim; failing
to advise Platte River regarding the pros and cons of self-insuring its health insurance plan,
including the possibility and effects of a large, multi-year claim on a company that is self-insured;
failing to advocate for and negotiate ways to mitigate Platte River’s financial risk Platte River in
the insurance marketplace; and failing to provide alternative policies to Platte River that would
have protected Platte River against the large claim and resulting lasers, including failing to provide
policies with provisions such as for (i) no new laser at renewal, (ii) renewal rate cap, (iii) laser
lock, and (iv) timely aggregate stop loss coverage, which were available and customary for firms
providing services similar to those Gallagher provided to clients such as Platte River.

       82.     Gallagher’s breach of the Consulting Agreement caused harm to Platte River in the
form of, among other things, financial loss due to the imposition of the 2018 Laser of $1 million
and the 2019 laser of $2 million.

        83.    As a result of Gallagher’s breach of the Consulting Agreement, Platte River is
entitled to compensation for damages it has suffered in an amount to be determined at trial.

                                SECOND CLAIM FOR RELIEF
               (Negligence – Breach of Duty to Advise and Warn, against Gallagher,
                                 Brownlee, Adkins, and Ramirez)

      84.     Platte River hereby incorporates the allegations of paragraphs 1 through 83 of the
Complaint as if fully repeated here.

       85.     Defendants assumed additional responsibilities with respect to Platte River beyond
those which attach to an ordinary, reasonable agent possessing normal competencies and skills
such that “entrustment” and a “special relationship” existed between Gallagher, Brownlee, and
Ramirez and Platte River.

       86.     Specifically, Defendants exercised broad discretion in serving Platte River’s needs,
including by agreeing to continual review of the organizational needs and objectives for the benefit
plan design, assisting in plan management, plan budgeting, plan implementation, research and
technical services, renewals and marketing, and assistance with plan compliance.

       87.    Defendants also counseled Platte River regarding procuring specialized insurance
coverage such as stop loss plans.

       88.     Defendants held themselves out as highly-skilled insurance experts, and Platte
River relied on them as such.


                                                   12
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 13 of 15




       89.    Defendants and Platte River had a long-standing relationship that began in 2013
and continued into 2019.

       90.     Consistent with the special relationship that existed between Gallagher and Platte
River, Platte River paid Gallagher for its expert advice and services in the amount of $52,000 in
2013; $52,000 in 2014; $52,000 in 2015; $57,000 in 2016; $58,800 in 2017; $60,500 in 2018; and
$62,300 in 2019.

       91.     Platte River relied upon Defendants’ research, advice, and guidance regarding
procuring the 2017 Stop Loss Plan, which, to Platte River’s detriment, did not contain provisions
that would have protected it against the large individual claim.

       92.     Based on the special relationship between Platte River and Defendants, Defendants
owed a duty to advise and warn Platte River regarding the stop loss insurance policies they
procured for Platte River, including the current and prospective financial impact of any
modification to policy terms and the potential for a laser on a high-cost, long-term claim.

         93.     Defendants breached their duty to advise and warn Platte River by, among other
things, failing to advise Platte River about the possibility of lasers, the pros and cons of lasers,
alternatives to lasers, or other available products that would mitigate significant loss resulting from
a large claim; failing to advise Platte River regarding the pros and cons of self-insuring its health
insurance plan, including the possibility and effects of a large, multi-year claim on a company that
is self-insured; and failing to advise Platte River regarding alternative policies that would have
protected Platte River against the large claim and resulting lasers, such as provisions for (i) no new
laser at renewal, (ii) renewal rate cap, (iii) laser lock, and (iv) timely aggregate stop loss coverage.

       94.     Platte River was financially injured by the failure to have adequate stop loss
insurance including, among other things, by the 2018 Laser of $1 million and the 2019 Laser of
$2 million which Platte River was forced to accept.

         95.       Defendants’ breach of their duty to advise and warn caused Platte River’s financial
loss.

      96.     As a result of Defendants’ breach of their duty, Platte River is entitled to
compensation for damages it has suffered in an amount to be determined at trial.

                             THIRD CLAIM FOR RELIEF
  (Negligence – Breach of Duty to Procure Adequate Insurance Policy, against Gallagher,
                            Brownlee, Adkins, and Ramirez)

      97.     Platte River hereby incorporates the allegations of paragraphs 1 through 96 of the
Complaint as if fully repeated here.

       98.    Gallagher is an insurance agency that agreed to procure stop loss insurance
coverage for Platte River at a reasonable cost, including “continual review of the organizational


                                                   13
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 14 of 15




needs and objectives for the benefit plan design, . . . plan budgeting, . . . [and] renewals and
marketing.” Consulting Agreement, Exhibit A, Scope of Services, Section 5.

        99.    Brownlee, Adkins, and Ramirez are insurance agents employed by Gallagher who
agreed to procure stop loss insurance coverage for Platte River that would adequately protect Platte
River against risks and liabilities, including a large individual claim.

       100. Defendants owed a legal duty of care to Platte River to procure the agreed-upon
coverage or advise Platte River that they were unable to procure coverage.

         101. Defendants breached their legal duty of care to Platte River by, among other things,
failing to procure stop loss insurance coverage for Platte River that would adequately protect Platte
River against risks and liability, including a large individual claim.

         102. At the time when Defendants breached their legal duty of care to Platte River by
failing to procure stop loss insurance coverage for Platte River that would adequately protect Platte
River against risks and liability, including a large individual claim, adequate stop loss insurance
was generally available in the insurance industry.

       103. Platte River was financially injured by the failure to have adequate stop loss
insurance including, among other things, by the 2018 Laser of $1 million and the 2019 Laser of
$2 million which Platte River was forced to accept.

        104. Defendants’ breach caused Platte River’s financial loss because, if Platte River had
a stop loss policy with protections against a large individual claim before the Employee’s child
was born, it would not have been forced to accept the 2018 Laser of $1 million and the 2019 Laser
of $2 million.

      105. As a result of Defendants’ breach of their duty, Platte River is entitled to
compensation for damages it has suffered in an amount to be determined at trial.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Platte River Power Authority prays for judgment in its favor and
against Defendants Gallagher Benefit Power Authority, Lynn Brownlee, Shawn Adkins, and Lisa
Ramirez on the claims asserted in this Complaint and Jury Demand for the following relief:

         A.        Monetary damages in an amount to be determined at trial;

         B.        Costs, expenses, including expert witness fees, and attorneys’ fees; and

         C.        Any such other and further relief that the Court deems just and proper under the
                   circumstances.

                                           JURY DEMAND

         Plaintiff Platte River Power Authority demands a jury trial on all issues so triable.
                                                   14
4812-7896-8511.6
Case 1:20-cv-02353-LTB Document 4 Filed 08/07/20 USDC Colorado Page 15 of 15




         Respectfully submitted this 9th day of July 2020.

                                              KUTAK ROCK LLP


                                              s/ John H. Bernstein
                                              John H. Bernstein, #17358
                                              Reid A. Page, #37722
                                              Elizabeth J. Field, #52696
                                              1801 California Street, Suite 3000
                                              Denver, CO 80202
                                              (303) 297-2400

                                              Attorneys for Plaintiff Platte River Power Authority


Plaintiff’s Address
Platte River Power Authority
2000 E Horsetooth Rd.
Fort Collins, Colorado 80525




                                                 15
4812-7896-8511.6
